Citation Nr: 0926860	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection a bilateral hearing 
loss.

4.  Entitlement to service connection a tinnitus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

 The Veteran served on active duty from August 1967 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and March 2006 rating decisions of 
the RO that in pertinent part denied the Veteran's claims.   
The Veteran filed a timely appeal of these determinations to 
the Board.  

In September 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

The issues of entitlement to service connection for PTSD and 
a back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the 
Veteran's claim of service connection for dermatitis; the 
Veteran was notified of this decision and apprised of his 
appellate rights; the Veteran filed a timely notice of 
disagreement to this decision, and the RO sent the Veteran a 
statement of the case with respect to this issue; however, 
the Veteran did not file a timely substantive appeal and the 
RO's determination became final.  

2.  The evidence added to the record since the May 2004 
decision is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claim.

3.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active service.


CONCLUSIONS OF LAW

1.  Following the final May 2004 RO decision denying service 
connection for dermatitis, new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.156 (2008).  

2.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  This information must be provided prior to the 
initial adjudication of a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the 
Board notes that the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

By way of letters dated in March 2003, January 2006, and July 
2006, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including new and material evidence required to reopen the 
previously denied claim of entitlement to service connection 
for dermatitis, and including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded for a skin disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Although the July 2006 letter provided the Veteran with 
notice pertaining to the assignment of disability evaluations 
and effective dates for the issue of service connection for 
the skin disability, this information was not provided in 
relation to his other claims.  However, the Board finds that 
proceeding with adjudication of the Veteran's claim does not 
result in any prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As his claims for service connection for 
hearing loss and tinnitus will be denied, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board notes that portions of the required notice were not 
provided to the Veteran until after the initial adjudication 
of his claims.  However, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, the Board notes 
that the Veteran was provided with an opportunity to respond 
to the notices and the timing deficiency was remedied by 
readjudication of the claims in May 2008.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..

II.  New and material evidence. 

In a May 2004 rating decision, the RO denied the Veteran's 
claim of service connection for dermatitis.  He was notified 
of this decision and apprised of his appellate rights.  The 
Veteran filed a timely notice of disagreement to this 
decision, and the RO sent him a statement of the case.  
However, the Veteran did not file a timely substantive appeal 
and the RO's determination became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claim of 
service connection for dermatitis has not been received.  

In this case, the evidence submitted after the May 2004 RO 
decision consists of medical treatment records and statements 
submitted by the Veteran and his representative in connection 
with the claim.  In this regard, the Board notes that the 
Veteran's treatment records indicate continued diagnoses and 
treatment for eczema, psoriasis, and nonspecific skin 
eruption, NEC.  These records do not indicate any connection 
between the Veteran's skin conditions and his military 
service.  

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the Veteran's previously denied claim.  
The Veteran's medical records indicate continued treatment 
for his skin conditions.  The Board notes, however, that 
records related to continued treatment are generally 
insufficient to reopen a claim for service connection.  
38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing other crucial matters, such as medical nexus, does 
not constitute new and material evidence).  

In addition, the Board notes that the Veteran's statements in 
connection with the claim do not support reopening of his 
claim.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain, but as a 
layperson, the Veteran is not competent to offer medical 
opinions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also, Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In this case, the information added to the record since May 
2004 is cumulative, at best, of the evidence previously 
considered by the RO at that time and does not relate to an 
unestablished fact necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claim of 
service connection for dermatitis is not reopened.  

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

In order to determine whether the Veteran has bilateral 
hearing loss and tinnitus for VA purposes, the Veteran was 
afforded a VA examination dated in March 2005.  The examiner 
indicated that, on examination of the Veteran's claims file, 
the Veteran was noted to have hearing that was within normal 
limits at the time of his induction and discharge from the 
service.  The Veteran was also noted to have post-service 
noise exposure in his employment at a steel foundry for 8 
years and at an aluminum foundry for 3 years.  The examiner 
found that the Veteran could not/would not provide consistent 
and reliable responses to the pure tone and word 
presentations which can be used for rating purposes.  His 
speech reception thresholds were much lower than his pure 
tone responses for both ears.  

An additional VA examination was also conducted in March 
2005.  The Veteran reported being a cannoneer in the service 
with significant military noise exposure without ear 
protection.  After service, the Veteran indicated continued 
additional non-military noise exposure from a combination of 
forklifts, overhead cranes, and air hammers, also without ear 
protection.  The Veteran reported a long history of 
progressive hearing loss and reported hearing loss while on 
active duty.  The Veteran also reported a long history of 
bilateral recurrent tinnitus.  He indicated that this occurs 
daily, much worse on the left and associated with left 
otalgia.  The examiner noted the Veteran's other audiological 
examination and noted that he was indicated to have severe 
hearing loss present both ears, but could nevertheless 
converse readily.  The examiner noted that this was 
inconsistent with audiometric thresholds of that type.  
Furthermore, the examiner indicated that there was no 
agreement between pure tone averages and speech recognition 
threshold scores.  The Veteran was noted to have excellent 
word recognition scores present at threshold levels.  A 
review of the Veteran's service medical records was indicated 
to be negative for hearing loss and tinnitus on active duty.  
The examiner indicated that no diagnosis of hearing loss or 
tinnitus was made.  The examiner also stated that, even if 
the Veteran had hearing loss and tinnitus at the present 
time, it would appear most likely that either hearing loss or 
tinnitus would have occurred subsequent to separation from 
service.  The examiner stated that any hearing loss and 
tinnitus would be unlikely related to military service.  
Based on available evidence, the examiner stated that "even 
if the Veteran did have hearing loss at the present time, it 
is my opinion that it is less likely than not that either 
hearing loss and/or tinnitus would be related to military 
service, particularly military noise exposure/acoustic 
trauma."

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   The Veteran has not been diagnosed 
with a bilateral hearing loss for VA purposes or tinnitus.  
And without a current diagnosis, a claim of service 
connection for any of these conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
addition, the March 2005 VA examiner, that examined the 
Veteran and his claims file in connection with his claims, 
found that any hearing loss or tinnitus that the Veteran may 
have was not related to his military service.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has hearing loss 
and tinnitus that is due to his service.  The Veteran, 
however, is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claims for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
dermatitis, the appeal is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Based on a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims of entitlement to 
service connection for a back disorder and PTSD must be 
remanded for additional development.  

With respect to the Veteran's back claim, the Board notes 
that the Veteran was provided a VA examination dated in March 
2005.  In this examination, the Veteran was indicated to be 
status post on-the-job injury, March 2002, likely related to 
abnormal findings reported on April 2002 MRI studies.  The 
examiner stated that the Veteran's current deep spinal 
pathology, muscle spasm, pain, etc., is more likely than not 
related to the on-the-job injury in March 2002, and not 
related to the back problem in the military reported in 
December 1967.  

Since the March 2005 VA examination, the Veteran submitted 
the report of his private physician dated in August 2008.  
This physician reported reviewing the Veteran's service 
treatment records and noted that they describe a lumbosacral 
strain in December 1967 that had been ongoing for more than a 
year.  This physician also offered an opinion that "[i]t is 
my professional opinion that a lumbar injury such as 
documented in the above medical records to reflect an injury 
that most likely occurred during the patient's active duty 
with the military.  It is also very reasonable that this type 
of injury is the most likely cause of the patient's current 
issues with lumbar radiculopathy, lumbar degenerative disc 
disease, and low back pain."

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the March 2005 VA neurological report 
(or a suitable substitute if this examiner is unavailable), 
for the purpose of preparing an addendum that specifically 
addresses the August 2008 private medical opinion provided by 
the Veteran that indicates a positive nexus between his 
military service and his current back disability.  Such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's PTSD claim, the Board notes 
that in June 1999, revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision.  Service connection for PTSD requires 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the Veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the Veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the Veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
Veteran experienced such attack personally, without 
specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In addition, if the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the Veteran's medical records show that the 
Veteran has been diagnosed with PTSD.  In addition, the 
Veteran's service records indicate that the Veteran had 
active service in the Republic of Vietnam from January 14, 
1968 to October 21, 1968, and participated in the Vietnam TET 
Counter Offensive Campaign.  The Veteran testified that his 
stressors include (i) being subject to mortar fire, (ii) that 
he was in the vicinity of an ammunition dump that was hit by 
a rocket when he was in Hanoi City, and (iii) that he was 
tasked with picking up unexploded artillery shells.   The 
Veteran reported that he served with 1st Battalion, 83rd 
Artillery, Battery B

Based on the foregoing, the Board finds that this matter 
should be remanded for further development.  Here, the Board 
notes that the Veteran's claims file indicates that the 
Veteran has been diagnosed with PTSD and may have experienced 
significant stressors in service.  See 38 C.F.R. § 3.159.  

Prior to affording examinations, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  This should include records from the Dallas VA 
Medical Center dated since February 2008.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

In addition, the Board notes that during the pendency of 
this appeal, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish his claim for 
a back disability and PTSD, but was not provided notice with 
respect to a disability rating or effective date.  Upon 
remand therefore, the Veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the Veteran, among other things, that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is allowed, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send the Veteran and 
his representative notice that contains 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disabilities.  
This should include records of the 
Veteran's treatment at the Dallas VA 
Medical Center dated since February 2008.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
March 2005 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that specifically 
addresses the August 2008 private medical 
opinion provided by the Veteran that 
indicates a positive nexus between his 
military service and his current back 
disability. 

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any back disability found to be 
present, and specify the diagnosis or 
diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the Veteran's back disability 
had its onset in service, or within one 
year of service.  In this regard, the 
examiner is specifically asked to comment 
on the August 2008 private medical 
opinion provided by the Veteran that 
indicates a positive nexus between his 
military service and his current back 
disability. 

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, this 
should be clearly stated.  

4.  With respect to the Veteran's PTSD 
claim, the RO should contact the Veteran 
and request that he provide any 
information, including dates, locations, 
names of other persons involved, etc., 
relating to claimed service stressors.  
The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The Veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the Veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

The RO must then review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  The RO should also 
confirm the Veteran's unit, MOS, and 
dates during which the Veteran was 
associated with his unit(s), and dates 
during which the Veteran was in the 
Republic of Vietnam.  And the RO should 
confirm any combat missions in which the 
Veteran and/or his unit participated and 
determine whether any awards or 
designations were related to combat 
service.  

If adequate specific information is 
obtained with respect to the Veteran's 
stressors, a summary of the stressors, 
and all associated documents, should be 
sent to the U.S. Army and Joint Services  
Records Research Center (JSRRC), formerly 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
Veteran's alleged stressors. If the RO is 
unable to corroborate a stressor, the RO 
must inform the Veteran of the results of 
the requests for information about the 
stressors.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested stressor 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the Veteran's PTSD and such 
stressor(s).   If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response thereto.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


